DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art. (bolding by examiner)
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract makes repeated comparisons to the prior art (e.g. “an improved method” and “the novel device”) and discusses the purported merits of the invention (“eliminates the need for having multiple technicians present for conducting a line set flush”).  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
In ¶ 41 of the specification as filed, the range of diameters D1-D6 is given as “from 1/4 inch to 1/4 of an inch”.
In ¶ 43 it is stated that “the first end 101, has the various diameters D1-D6” while elsewhere in the specification and drawings, these diameters are shown for the second end 102 (e.g. in ¶ 41 and figs. 2A-2C).
Appropriate correction is required.

Claim Objections
Claims 1-8, 10, 12-21, 23-28 and 30 are objected to because of the following informalities:  
In line 2 of claim 1, the word “be” should be inserted between the words “to” and “manipulated”.
In line one of each of the dependent claims 2-8, 10, 12-21, 23-28, and 30, the word “Claim” in the statement of dependency (e.g. “The device of Claim 1…”) should be spelled with a lowercase c.
In line 2 of claim 22, the word “be” should be inserted between the words “to” and “manipulated”.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “102” has been used to designate both ends of the apparatus in fig. 1.  Further, in fig. 3A, the narrow end of the device is labeled “101” and in fig. 3B, the wide end of the device is labeled “101”.
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference numerals 111 and 112 shown in fig. 5 are not included in the specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 18-20, and 22-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In line 7 of claim 1, the teaching of “said first end” lacks antecedent basis and it is thus unclear whether one end of the recited tube is to be interpreted as the first end and in this case which one, as the teaching of “said first end” is in the same paragraph as the recitation of “a low-pressure end” but “a high-pressure end” is the first end of the tube to be recited.  For these reasons, the scope of claim 1 and particularly the identity of the “first end” cannot be positively ascertained and the claim is thus rejected under 35 U.S.C. 112(b) as being indefinite.
Claim 22 includes an equivalent recitation in 7 thereof and is rejected for the same reasons set forth with regard to claim 1.
For purposes of examination, the “first end” in both claim 1 and claim 22 has been interpreted as referring to the low pressure end as the low pressure end is taught in the specification and figures to include the concentric receivers taught in the claims for the “first end”.  (e.g. figs. 2A-2C and ¶ 41, although ¶ 41 refers to this end as “the second end”).

In claim 7, it is taught that “a total length of said tube is I a range of from about 18 inches to about 36 inches”.  This teaching combines a certain range (18 to 36 inches) with uncertain bounds (the use of “about” for both bounds of the range) making it unclear whether values outside the certain range (e.g. 17 inches or 36.5 inches) would fall within the range and thus within the scope of the claim.  For this reason, the scope of claim 7 is found to be indefinite and the claim is rejected under 35 U.S.C. 112(b).
Claims 18 and 27 include equivalent limitations and are rejected for the same reasons set forth with regard to claim 7.

In line 3 of claim 8, in a list of diameters for the annular receivers of the present invention, one diameter is listed only as “3/4” without a recitation of the units for this measurement.  For this reason, the required diameter cannot be positively ascertained and the claim is rejected under 35 U.S.C. 112(b) as being indefinite.
Claims 19 and 28 include equivalent limitations and are rejected for the same reasons set forth with regard to claim 7.
For purposes of examination, “3/4” has ben interpreted as “about 3/4 inches” to agree in unit and format (i.e. the use of “about”) with the other diameters of these claims.
In claim 9, the is taught “an axial length of at least about one inch”.  This teaching combines a certain range (at least one inch) with uncertain bounds (the use of “about” for the bound of this range) making it unclear whether values outside the certain range (e.g. 1/2 or 3/4 of an inch) would fall within the range and thus within the scope of the claim.  For this reason, the scope of claim 9 is found to be indefinite and the claim is rejected under 35 U.S.C. 112(b).
Claims 20 and 29 include equivalent limitations and are rejected for the same reasons set forth with regard to claim 7.

Claims 2-6, 10, 23-26, and 30 are rejected as depending upon a rejected base claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a purging device” in line 5 of claim 11, interpreted as the device 100 shown in, for example, fig. 1 and taught in, for example, ¶¶ 40-41 of the instant disclosure (effectively, the device of claim 1) and equivalents thereof, and
“a coupling mechanism” in lines 10-11 of claim 11, interpreted as a hose clamp as taught in ¶ 18 and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    408
    486
    media_image1.png
    Greyscale

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 4,266,813 to Oliver.

Oliver teaches limitations from claim 1 in figs. 1 and 3, shown above, a device for closing the loop of a condenser line-set, the device comprising: 
a. a tube comprising a flexible material (“a deformable and flexible plastic such as polyethylene or polypropylene” as taught in col. 2, lines 2-4 for the tube 12, with lines 4-5 teaching that the coupler body 10 may be made of the same plastic) that allows the tube to manipulated into elliptical bends (although Oliver does not explicitly teach the tube being “manipulated into elliptical bends”, he teaches the tube being flexible and deformable and this tube is thus found to be capable of forming such bends), the tube having 
i. a high-pressure end (the right end of hose 12 as shown in figs. 1 and 3) operable to connect to a high-pressure line of said condenser line set (barring recitations of specific structure, the hose 12 of Oliver is found to be capable of such connection); and 
ii. a low-pressure end (coupler 10) operable to connect to a low-pressure line of said condenser line set (barring recitations of specific structure, the coupler 10 of Oliver is found to be capable of such connection), wherein said first end has a plurality of concentric annular receivers (24, 26, and 28) of different diameters for coupling to said low-pressure line (as taught in col. 2, lines 10-12 “three internal threads 24, 26 and 28 of decreasing diameter”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver as applied to claim 1 above.

Regarding claim 4, Oliver teaches a hose and coupler formed of a flexible polymeric material, the coupler having a plurality of concentric, different-diametered portions.  Oliver does not teach the dimensions of the device of his invention, including the high-pressure end having a diameter between 1/4 inch and 1 1/8 in.  One of ordinary skill in the art at the time the application was effectively filed would have recognized this diameter to determine the types, size, and range of ports, couplers, and systems with which the device of Oliver may be used as well as the amount of fluid which may flow through the hose (12) of Oliver and would thus recognize this diameter to be a result effective variable.  It has been held that determining an optimum or workable value for a result effective variable is a matter of routine skill in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 and MPEP 2144.05 II. Obviousness of Ranges.

Regarding claim 5, Oliver teaches a hose and coupler formed of a flexible polymeric material, the coupler having a plurality of concentric, different-diametered portions.  Oliver does not teach the dimensions of the device of his invention, including the high-pressure end (that is, the hose 12) having a length between 4.5 inches and 12 inches.  One of ordinary skill in the art at the time the application was effectively filed would have recognized this length to determine the distances over which the device of Oliver is capable of being used and thus the applications, locations, and installations in which the device would function and would thus recognize this length to be a result effective variable.  It has been held that determining an optimum or workable value for a result effective variable is a matter of routine skill in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 and MPEP 2144.05 II. Obviousness of Ranges.

Regarding claim 6, Oliver teaches a hose and coupler formed of a flexible polymeric material, the coupler having a plurality of concentric, different-diametered portions.  Oliver does not teach the dimensions of the device of his invention, including the low-pressure end (that is, the coupler 10) having a length between 6.5 and 15 inches.  One of ordinary skill in the art at the time the application was effectively filed would have recognized this length to determine size of the coupler and thus both the area for engagement of each concentric different-diameter portion and the strength of the coupling but also the number of such portions which may be included and the variety of containers or couplers with which the device would be usable and would thus recognize this length to be a result effective variable.  It has been held that determining an optimum or workable value for a result effective variable is a matter of routine skill in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 and MPEP 2144.05 II. Obviousness of Ranges.

Regarding claim 7, Oliver teaches a hose and coupler formed of a flexible polymeric material, the coupler having a plurality of concentric, different-diametered portions.  Oliver does not teach the dimensions of the device of his invention, including the device having a total length from about 18 inches to about 26 inches.  As discussed above in the rejections of claims 5 and 6, the length of both the hose and the coupler are result effective variables with the hose length determining the industrial settings and applications in which the device is usable and the coupler length determining how many different diameters of connector the coupler can be used with and how strongly it may couple to each.  For this reason, the total of these two lengths must also be a result effective variable.  It has been held that determining an optimum or workable value for a result effective variable is a matter of routine skill in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 and MPEP 2144.05 II. Obviousness of Ranges.

Regarding claim 8, Oliver teaches a hose and coupler formed of a flexible polymeric material, the coupler having a plurality of concentric, different-diametered portions.  Oliver does not teach the dimensions of the device of his invention, including the diameters of the concentric portions of the low-pressure end being about 1/4 inch, about 3/8 inch, about 1/2 inch, about 5/8 inch, [about] 3/4 [inch], and about 7/8 inch.  One of ordinary skill in the art at the time the application was effectively filed would have recognized these diameters to determine the size of fittings and couplers and broadly the variety of containers or couplers with which the device would be usable and would thus recognize both these diameters and the number of diameters provided to be a result effective variable.  It has been held that determining an optimum or workable value for a result effective variable is a matter of routine skill in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 and MPEP 2144.05 II. Obviousness of Ranges.

Regarding claim 9, Oliver teaches a hose and coupler formed of a flexible polymeric material, the coupler having a plurality of concentric, different-diametered portions.  Oliver does not teach the dimensions of the device of his invention, including the axial length of each annular receiver to be at least about one inch.  One of ordinary skill in the art at the time the application was effectively filed would have recognized this length to determine size of the couplers and thus both the area for engagement of each concentric different-diameter portion and the strength of the coupling and would thus recognize this length to be a result effective variable.  It has been held that determining an optimum or workable value for a result effective variable is a matter of routine skill in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 and MPEP 2144.05 II. Obviousness of Ranges.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oliver as applied to claim 1 above and further in view of US Patent No. 8,944,112 B2 to Bieszczad et al.

Regarding claim 2, Oliver teaches a hose and coupler formed of a flexible polymeric material, the coupler having a plurality of concentric, different-diametered portions.  Oliver does not teach the hose of his invention to include “a polymeric mesh material” to allow flexing without breaches or kinks.  Bieszczad teaches in col. 4, lines 35-42 a hose including a layer of “an open mesh material” which may be “a metal or polymeric material”.  Examiner finds that because Bieszczad teaches the structural limitations of claim 3, this structure is capable of the same functional limitations regarding resistance to breaches and kinks taught in claim 3.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Oliver with the hose including a polymeric mesh taught by Bieszczad in order to provide a hose with reduced or wholly prevented rubber “strike through” and with more secure pairing between layers preventing separation of the outer cover of the hose as Bieszczad teaches in col. 7, lines 16-35.

Claims 3, 22 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver as applied to claim 1 above, and further in view of US Patent No. 8,985,635 B2 to Hurley et al.

Oliver teaches limitations from claim 3 in fig. 3, shown above, the device of claim 1, further comprising a transition section (14) between said high-pressure end (hose 12) and said low-pressure end (coupler 10).

    PNG
    media_image2.png
    376
    513
    media_image2.png
    Greyscale

Oliver does not teach this section having a tapering inner diameter between the two ends or this tapering creating a pressure differential.  Hurley teaches in figs 1-3, shown above, a coupler (10) having a wide end (14) and a narrow end (16) similar to that of Oliver, and further teaches the internal passageway of the adapter to narrow (at the end of the sidewalls 26 as shown in fig. 3) creating a tapering section between the two ends.  It will be understood that such a narrowing or restriction will create some change in the pressure of a flowing fluid, thus resulting in the pressure differential of claim 3.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Oliver with the internal narrowing of Hurley in order to ensure a steady flow between different portion of the coupler or adapter with different diameters so that fluid may drain steadily therethrough rather than pooling, resulting in a device which is easier to clean when not in use.

Regarding the limitations of claim 22, refer to the above rejection of claim 3.

Regarding the limitations of claim 24, refer to the above rejection of claim 4.

Regarding the limitations of claim 25, refer to the above rejection of claim 5.

Regarding the limitations of claim 26, refer to the above rejection of claim 6.

Regarding the limitations of claim 27, refer to the above rejection of claim 7.

Regarding the limitations of claim 28, refer to the above rejection of claim 8.

Regarding the limitations of claim 29, refer to the above rejection of claim 9.


    PNG
    media_image3.png
    514
    559
    media_image3.png
    Greyscale

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oliver as applied to claim 1 above and further in view of US Publication No. 2005/0081914 A1 to Kalley et al.

Regarding claim 10, Oliver teaches a hose and coupler formed of a flexible polymeric material, the coupler having a plurality of concentric, different-diametered portions.  Oliver does not teach the hose to be secured on the coupler using hose clamps.  Kalley teaches in fig. 1, shown above, and in ¶ 21, a fluid fitting in which a hose body (3) is fastened to a coupler (2) through the use of a fastener (4) which is taught to be a hose clamp.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Oliver with the hose clamp coupling of Kalley because such clamps are well known in the art as inexpensive, effective, and reliable tools for securing a hose such as that taught by Oliver or Kalley onto an internal fitting.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Oliver and Hurley as applied to claim 22 above and further in view of Bieszczad.

Regarding the limitations from claim 23, refer to the above rejection of claim 2.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Oliver and Hurley as applied to claim 22 above and further in view of Kalley.

Regarding the limitations from claim 30, refer to the above rejection of claim 10.

Allowable Subject Matter
Claims 11-17 and 21 are allowed.
Particularly, independent claim 11 teaches a method of using a device such as that described in claim 1 (and claimed as “a purging device” in claim 11) to flush excess refrigerant from a line set of a condenser, the method comprising creating access points in a low-pressure line and a high-pressure line, connecting the respective ends of the purging device to these access points, securing the low pressure end with a coupling mechanism (interpreted under 35 U.S.C. 112(f) as a hose clamp or equivalent) and connecting a flush canister to the condenser via a service valve and passing fluid from the canister through the line set to remove coolant fluid from the line set.
Although dependent claims 18-20 depend upon claim 11, they have not been indicated to be allowable because of the rejections of these claims under 35 U.S.C. 112(b) set forth above.  Upon the claims being rewritten or amended to overcome the rejections under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        14 July 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763